 1   LTL ATTORNEYS LLP
 2   David W. Ammons (SBN 187168)
      david.ammons@ltlattorneys.com
 3   Julia Levitskaia (SBN 286042)
 4    julia.levitskaia@ltlattorneys.com
     300 S. Grand Avenue, 14th Floor
 5   Los Angeles, CA 90071
 6   Tel: (213) 612-8900
     Fax: (213) 612-3773
 7
     Attorneys for Defendant
 8   Wal-Mart Associates, Inc.
 9
10                            UNITED STATES DISTRICT COURT
11                          CENTRAL DISTRICT OF CALIFORNIA
12
          AMANDA BROWN, an individual,
13                                                    Case No. 2:19-cv-06922-DSF
          Plaintiff.                                  (MRWx)
14
          v.
15
                                                       STIPULATED PROTECTIVE
          WAL-MART ASSOCIATES, INC., a                 ORDER
16        Delaware corporation, and DOES 1
          through 50, inclusive,                       (MRW VERSION 4/19)
17
18                     Defendants.                    ‫ ܆‬Check if submitted without
                                                      material modifications to MRW form
19
20
21   1.        INTRODUCTION
22             1.1     PURPOSES AND LIMITATIONS
23             Discovery in this action is likely to involve production of confidential,
24   proprietary, or private information for which special protection from public
25   disclosure and from use for any purpose other than prosecuting this litigation may
26   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
27   enter the following Stipulated Protective Order. The parties acknowledge that this
28   Order does not confer blanket protections on all disclosures or responses to
 1   discovery and that the protection it affords from public disclosure and use extends
 2   only to the limited information or items that are entitled to confidential treatment
 3   under the applicable legal principles. The parties further acknowledge, as set forth
 4   in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
 5   file confidential information under seal; Civil Local Rule 79-5 sets forth the
 6   procedures that must be followed and the standards that will be applied when a party
 7   seeks permission from the court to file material under seal.
 8         1.2    GOOD CAUSE STATEMENT
 9   In this employment action, plaintiff Amanda Brown (“Brown”) alleges race
10   discrimination, harassment and retaliation, among other claims, against her
11   employer, defendant Wal-Mart Associates, Inc. (“Walmart”). Brown seeks to
12   recover general damages, including damages for severe emotional distress, as well
13   as economic damages. In the course of litigation, it is expected that the parties will
14   exchange confidential information concerning Brown’s employment with Walmart,
15   including but not limited to Brown’s personnel file; Walmart’s various policies,
16   procedures and practices; and damages allegedly suffered by Brown. Such
17   information is private, not readily available to the general public, and/or consists of
18   proprietary and/or commercial information protected by FRCP 26(c)(1)(G). The
19   disclosure of such information without proper protections is likely to cause the
20   parties harm, including but not limited to invasion of privacy rights and financial
21   harm. Therefore, a protective order is necessary to control the disclosure of such
22   confidential information.
23
24   2.    DEFINITIONS
25         2.1    Action: this pending federal law suit, Case No. 2:19-cv-06922-DSF
26   (MRWx).
27         2.2    Challenging Party: a Party or Non-Party that challenges the
28   designation of information or items under this Order.
                                                2
 1          2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 2   how it is generated, stored or maintained) or tangible things that qualify for
 3   protection under Federal Rule of Civil Procedure 26(c), and as specified above in
 4   the Good Cause Statement.
 5          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
 6   their support staff).
 7          2.5    Designating Party: a Party or Non-Party that designates information or
 8   items that it produces in disclosures or in responses to discovery as
 9   “CONFIDENTIAL.”
10          2.6    Disclosure or Discovery Material: all items or information, regardless
11   of the medium or manner in which it is generated, stored, or maintained (including,
12   among other things, testimony, transcripts, and tangible things), that are produced or
13   generated in disclosures or responses to discovery in this matter.
14          2.7    Expert: a person with specialized knowledge or experience in a matter
15   pertinent to the litigation who has been retained by a Party or its counsel to serve as
16   an expert witness or as a consultant in this Action.
17          2.8    House Counsel: attorneys who are employees of a party to this Action.
18   House Counsel does not include Outside Counsel of Record or any other outside
19   counsel.
20          2.9    Non-Party: any natural person, partnership, corporation, association, or
21   other legal entity not named as a Party to this action.
22          2.10 Outside Counsel of Record: attorneys who are not employees of a
23   party to this Action but are retained to represent or advise a party to this Action and
24   have appeared in this Action on behalf of that party or are affiliated with a law firm
25   which has appeared on behalf of that party, and includes support staff.
26          2.11 Party: any party to this Action, including all of its officers, directors,
27   employees, consultants, retained experts, and Outside Counsel of Record (and their
28   support staffs).
                                                 3
 1         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 2   Discovery Material in this Action.
 3         2.13 Professional Vendors: persons or entities that provide litigation
 4   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
 5   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 6   and their employees and subcontractors.
 7         2.14 Protected Material: any Disclosure or Discovery Material that is
 8   designated as “CONFIDENTIAL.”
 9         2.15 Receiving Party: a Party that receives Disclosure or Discovery
10   Material from a Producing Party.
11
12   3.    SCOPE
13         The protections conferred by this Stipulation and Order cover not only
14   Protected Material (as defined above), but also (1) any information copied or
15   extracted from Protected Material; (2) all copies, excerpts, summaries, or
16   compilations of Protected Material; and (3) any testimony, conversations, or
17   presentations by Parties or their Counsel that might reveal Protected Material.
18         Any use of Protected Material at trial will be governed by the orders of the
19   trial judge. This Order does not govern the use of Protected Material at trial.
20
21   4.    DURATION
22         Even after final disposition of this litigation, the confidentiality obligations
23   imposed by this Order will remain in effect until a Designating Party agrees
24   otherwise in writing or a court order otherwise directs. Final disposition will be
25   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
26   or without prejudice; and (2) final judgment herein after the completion and
27   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
28   including the time limits for filing any motions or applications for extension of time
                                                4
 1   pursuant to applicable law. For disposal of Protected Material after final
 2   disposition, refer to Section 13 (FINAL DISPOSITION).
 3
 4   5.    DESIGNATING PROTECTED MATERIAL
 5         5.1    Exercise of Restraint and Care in Designating Material for Protection.
 6   Each Party or Non-Party that designates information or items for protection under
 7   this Order must take care to limit any such designation to specific material that
 8   qualifies under the appropriate standards. The Designating Party must designate for
 9   protection only those parts of material, documents, items, or oral or written
10   communications that qualify so that other portions of the material, documents,
11   items, or communications for which protection is not warranted are not swept
12   unjustifiably within the ambit of this Order.
13         Mass, indiscriminate, or routinized designations are prohibited. Designations
14   that are shown to be clearly unjustified or that have been made for an improper
15   purpose (e.g., to unnecessarily encumber the case development process or to impose
16   unnecessary expenses and burdens on other parties) may expose the Designating
17   Party to sanctions.
18         If it comes to a Designating Party’s attention that information or items that it
19   designated for protection do not qualify for protection, that Designating Party must
20   promptly notify all other Parties that it is withdrawing the inapplicable designation.
21         5.2    Manner and Timing of Designations. Except as otherwise provided in
22   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
23   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
24   under this Order must be clearly so designated before the material is disclosed or
25   produced.
26         Designation in conformity with this Order requires:
27         (a) for information in documentary form (e.g., paper or electronic documents,
28   but excluding transcripts of depositions or other pretrial or trial proceedings), that
                                                 5
 1   the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
 2   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
 3   portion or portions of the material on a page qualifies for protection, the Producing
 4   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
 5   markings in the margins).
 6           A Party or Non-Party that makes original documents available for inspection
 7   need not designate them for protection until after the inspecting Party has indicated
 8   which documents it would like copied and produced. During the inspection and
 9   before the designation, all of the material made available for inspection will be
10   deemed “CONFIDENTIAL.” After the inspecting Party has identified the
11   documents it wants copied and produced, the Producing Party must determine which
12   documents, or portions thereof, qualify for protection under this Order. Then, before
13   producing the specified documents, the Producing Party must affix the
14   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
15   portion or portions of the material on a page qualifies for protection, the Producing
16   Party also must clearly identify the protected portion(s) (e.g., by making appropriate
17   markings in the margins).
18         (b) for testimony given in depositions that the Designating Party identify the
19   Disclosure or Discovery Material on the record, before the close of the deposition all
20   protected testimony. Alternatively, the Designating Party may designate
21   information disclosed at the deposition as confidential by notifying the court
22   reporter and other parties in writing, within fifteen (15) business days of receipt of
23   the transcript, of the specific pages and lines of the transcript which are designated
24   as confidential. The parties may agree to a reasonable extension of the 15-business-
25   day period for designation. Designations of transcripts will apply to audio, video, or
26   other recordings of the testimony. During such 15-business-day period, the entire
27   transcript shall receive confidential treatment.
28
                                                6
 1             (c) for information produced in some form other than documentary and for
 2   any other tangible items, that the Producing Party affix in a prominent place on the
 3   exterior of the container or containers in which the information is stored the legend
 4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 5   protection, the Producing Party, to the extent practicable, will identify the protected
 6   portion(s).
 7             5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
 8   failure to designate qualified information or items does not, standing alone, waive
 9   the Designating Party’s right to secure protection under this Order for such material.
10   Upon timely correction of a designation, the Receiving Party must make reasonable
11   efforts to assure that the material is treated in accordance with the provisions of this
12   Order.
13
14   6.        CHALLENGING CONFIDENTIALITY DESIGNATIONS
15             6.1   Timing of Challenges. Any Party or Non-Party may challenge a
16   designation of confidentiality at any time that is consistent with the Court’s
17   Scheduling Order.
18             6.2   Meet and Confer. The Challenging Party will initiate the dispute
19   resolution process (and, if necessary, file a discovery motion) under Local Rule 37.1
20   et seq.
21             6.3   The burden of persuasion in any such challenge proceeding will be on
22   the Designating Party. Frivolous challenges, and those made for an improper
23   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
24   parties) may expose the Challenging Party to sanctions. Unless the Designating
25   Party has waived or withdrawn the confidentiality designation, all parties will
26   continue to afford the material in question the level of protection to which it is
27   entitled under the Producing Party’s designation until the Court rules on the
28   challenge.
                                                  7
 1   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 2         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 3   disclosed or produced by another Party or by a Non-Party in connection with this
 4   Action only for prosecuting, defending, or attempting to settle this Action. Such
 5   Protected Material may be disclosed only to the categories of persons and under the
 6   conditions described in this Order. When the Action has been terminated, a
 7   Receiving Party must comply with the provisions of section 13 below (FINAL
 8   DISPOSITION).
 9         Protected Material must be stored and maintained by a Receiving Party at a
10   location and in a secure manner that ensures that access is limited to the persons
11   authorized under this Order.
12         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
13   otherwise ordered by the court or permitted in writing by the Designating Party, a
14   Receiving Party may disclose any information or item designated
15   “CONFIDENTIAL” only to:
16               (a) the Receiving Party’s Outside Counsel of Record in this Action, as
17   well as employees of said Outside Counsel of Record to whom it is reasonably
18   necessary to disclose the information for this Action;
19               (b) the officers, directors, and employees (including House Counsel) of
20   the Receiving Party to whom disclosure is reasonably necessary for this Action;
21               (c) Experts (as defined in this Order) of the Receiving Party to whom
22   disclosure is reasonably necessary for this Action and who have signed the
23   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
24               (d) the Court and its personnel;
25               (e) court reporters and their staff;
26               (f) professional jury or trial consultants, mock jurors, and Professional
27   Vendors to whom disclosure is reasonably necessary for this Action and who have
28   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                                    8
 1             (g) the author or recipient of a document containing the information or a
 2   custodian or other person who otherwise possessed or knew the information;
 3             (h) during their depositions, witnesses, and attorneys for witnesses, in the
 4   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 5   requests that the witness sign the form attached as Exhibit A hereto; and (2) they
 6   will not be permitted to keep any confidential information unless they sign the
 7   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
 8   agreed by the Designating Party or ordered by the court. Pages of transcribed
 9   deposition testimony or exhibits to depositions that reveal Protected Material may
10   be separately bound by the court reporter and may not be disclosed to anyone except
11   as permitted under this Stipulated Protective Order; and
12             (i) any mediator or settlement officer, and their supporting personnel,
13   mutually agreed upon by any of the parties engaged in settlement discussions.
14
15   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
16   IN OTHER LITIGATION
17         If a Party is served with a subpoena or a court order issued in other litigation
18   that compels disclosure of any information or items designated in this Action as
19   “CONFIDENTIAL,” that Party must:
20             (a) promptly notify in writing the Designating Party. Such notification
21   will include a copy of the subpoena or court order;
22             (b) promptly notify in writing the party who caused the subpoena or order
23   to issue in the other litigation that some or all of the material covered by the
24   subpoena or order is subject to this Protective Order. Such notification will include
25   a copy of this Stipulated Protective Order; and
26             (c) cooperate with respect to all reasonable procedures sought to be
27   pursued by the Designating Party whose Protected Material may be affected.
28
                                                 9
 1         If the Designating Party timely seeks a protective order, the Party served with
 2   the subpoena or court order will not produce any information designated in this
 3   action as “CONFIDENTIAL” before a determination by the court from which the
 4   subpoena or order issued, unless the Party has obtained the Designating Party’s
 5   permission. The Designating Party will bear the burden and expense of seeking
 6   protection in that court of its confidential material and nothing in these provisions
 7   should be construed as authorizing or encouraging a Receiving Party in this Action
 8   to disobey a lawful directive from another court.
 9
10   9.    A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
11   PRODUCED IN THIS LITIGATION
12             (a) The terms of this Order are applicable to information produced by a
13   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
14   produced by Non-Parties in connection with this litigation is protected by the
15   remedies and relief provided by this Order. Nothing in these provisions should be
16   construed as prohibiting a Non-Party from seeking additional protections.
17             (b) In the event that a Party is required, by a valid discovery request, to
18   produce a Non-Party’s confidential information in its possession, and the Party is
19   subject to an agreement with the Non-Party not to produce the Non-Party’s
20   confidential information, then the Party will:
21                (1) promptly notify in writing the Requesting Party and the Non-Party
22   that some or all of the information requested is subject to a confidentiality
23   agreement with a Non-Party;
24                (2) promptly provide the Non-Party with a copy of the Stipulated
25   Protective Order in this Action, the relevant discovery request(s), and a reasonably
26   specific description of the information requested; and
27                (3) make the information requested available for inspection by the
28   Non-Party, if requested.
                                                10
 1             (c) If the Non-Party fails to seek a protective order from this court within
 2   14 days of receiving the notice and accompanying information, the Receiving Party
 3   may produce the Non-Party’s confidential information responsive to the discovery
 4   request. If the Non-Party timely seeks a protective order, the Receiving Party will
 5   not produce any information in its possession or control that is subject to the
 6   confidentiality agreement with the Non-Party before a determination by the court.
 7   Absent a court order to the contrary, the Non-Party will bear the burden and expense
 8   of seeking protection in this court of its Protected Material.
 9
10   10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
11         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
12   Protected Material to any person or in any circumstance not authorized under this
13   Stipulated Protective Order, the Receiving Party must immediately (a) notify in
14   writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
15   to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
16   persons to whom unauthorized disclosures were made of all the terms of this Order,
17   and (d) request such person or persons to execute the “Acknowledgment and
18   Agreement to Be Bound” that is attached hereto as Exhibit A.
19
20   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21   PROTECTED MATERIAL
22         When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection,
24   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever
26   procedure may be established in an e-discovery order that provides for production
27   without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
28   (e), insofar as the parties reach an agreement on the effect of disclosure of a
                                                11
 1   communication or information covered by the attorney-client privilege or work
 2   product protection, the parties may incorporate their agreement in the stipulated
 3   protective order submitted to the court. This agreement is expressed below:
 4         The Receiving Party hereby agrees to return, sequester, or destroy any
 5   privileged information disclosed or produced by the Producing Party upon request.
 6   If the Receiving Party reasonably believes that privileged information has been
 7   inadvertently disclosed or produced to it, it shall promptly notify the Producing
 8   Party and sequester such information until instructions as to disposition are received.
 9   The failure of any party to provide notice or instructions under this paragraph shall
10   not constitute waiver of, or estoppel to, any claim of attorney-client privilege,
11   attorney work product, or other ground for withholding production as to which the
12   Producing Party would be entitled in the litigation or any other federal or state
13   proceeding. This provision is designed to foreclose any arguments that by making
14   such production, the production of Protected Materials subject to a legally
15   cognizable claim of privilege, including without limitations the attorney-client
16   privilege, work-product doctrine, or other privilege:
17                (a) was not inadvertent by the Producing Party;
18                (b) that the Producing Party did not take reasonable steps to prevent the
19                   disclosure of privileged documents;
20                (c) that the producing party did not take reasonable or timely steps to
21                   rectify such disclosure; and/or
22                (d) that such disclosure acts as a waiver of applicable privileges or
23                   protections associated with such documents.
24         This provision shall be interpreted to provide the maximum protection
25   allowed by FRE 502 and shall be enforceable and granted full faith and credit in all
26   other state and federal proceedings by 28 U.S.C. § 1738. In the event of any
27   subsequent conflict of law, the law that is most protective of privilege and work
28   product shall apply. Northing contained herein is intended to or shall serve to limit
                                                12
 1   a party’s right to conduct a review of documents, ESI or information (including
 2   metadata) for relevance, responsiveness and/or segregation of privileged and/or
 3   protected information before production.
 4
 5   12.   MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 7   person to seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this
 9   Protective Order no Party waives any right it otherwise would have to object to
10   disclosing or producing any information or item on any ground not addressed in this
11   Stipulated Protective Order. Similarly, no Party waives any right to object on any
12   ground to use in evidence of any of the material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any
14   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
15   only be filed under seal pursuant to a court order authorizing the sealing of the
16   specific Protected Material at issue. If a Party's request to file Protected Material
17   under seal is denied by the court, then the Receiving Party may file the information
18   in the public record unless otherwise instructed by the court.
19
20   13.   FINAL DISPOSITION
21   Within thirty (30) days of the final disposition of this Action, as defined in
22   paragraph 4, each party or non-party to whom any Protected Materials were
23   produced shall, without further request or direction from the Producing Party,
24   promptly destroy all Protected Materials, and copies or summaries thereof, in the
25   possession or control of any party, expert, or any other such agent or representative
26   of the party. The Receiving Party shall submit a written certification to the
27   Producing Party by the 30-day deadline that (1) confirms the destruction/deletion of
28   all documents, items or data, including copies of Protected Materials provided to
                                                13
 1   persons required to execute Exhibit A, and (2) affirms the Receiving Party has not
 2   retained any copies, abstracts, compilations, summaries or any other format
 3   reproducing or capturing any of the Protected Materials.
 4         Notwithstanding this provision, Counsel are entitled to retain an archival copy
 5   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 6   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
 7   work product, and consultant and expert work product, even if such materials
 8   contain Protected Material. Any such archival copies that contain or constitute
 9   Protected Material remain subject to this Protective Order as set forth in Section 4
10   (DURATION).
11
12   14.   Any willful violation of this Order may be punished by civil or criminal
13   contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
14   authorities, or other appropriate action at the discretion of the Court.
15
16   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
17
18   DATED: February 25, 2020                        JAY S. ROTHMAN & ASSOCIATES
19                                           By:     /s/ Jay S. Rothman
                                                     Jay S. Rothman
20                                                   Attorneys for Plaintiff
21                                                   Amanda Brown

22
23   DATED: February 26, 2020                        LTL ATTORNEYS LLP
24
                                             By:     /s/ David W. Ammons
25
                                                     David W. Ammons
26                                                   Julia Levitskaia
27                                                   Attorneys for Defendant
28                                                   Wal-Mart Associates, Inc.
                                                14
 1         Pursuant to Local Rule 5-4.3.4(a), I hereby attest that all other signatories listed
 2   above, and on whose behalf the filing is submitted, concur in the filing’s content and
 3   have authorized the filing.
 4
 5   Dated: February 25, 2020                        LTL ATTORNEYS LLP
 6
                                            By:      /s/ David W. Ammons
 7
                                                     LTL ATTORNEYS LLP
 8
 9
10
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
11
12
13
            
     DATED:_______________                        __________________________________
14                                                HON. MICHAEL R. WILNER
                                                  United States Magistrate Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                15
 1                                         EXHIBIT A
 2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
 4         I, _____________________________ [full name], of _________________
 5   [full address], declare under penalty of perjury that I have read in its entirety and
 6   understand the Stipulated Protective Order that was issued by the United States
 7   District Court for the Central District of California on [date] in the case of
 8   ___________ [insert case name and number]. I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment
11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
12   any information or item that is subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court
15   for the Central District of California for the purpose of enforcing the terms of this
16   Stipulated Protective Order, even if such enforcement proceedings occur after
17   termination of this action. I hereby appoint __________________________ [full
18   name] of _______________________________________ [full address and
19   telephone number] as my California agent for service of process in connection with
20   this action or any proceedings related to enforcement of this Stipulated Protective
21   Order.
22   Date: ______________________________________
23   City and State where signed: _________________________________
24
25   Printed name: _______________________________
26
27   Signature: __________________________________
28
                                                16
 1                            CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above
 3   and foregoing document has been served on February 25, 2020, to all counsel of
 4   record who are deemed to have consented to electronic service via the Court’s
 5   CM/ECF system.
 6
 7                                                 /s/ David W. Ammons
                                                   David W. Ammons
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              17
